 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                          Case No.: 11md2286-MMA (MDD)
     MANAGEMENT, INC. TELEPHONE
12
     CONSUMER PROTECTION                            Member Cases: 14cv2909-MMA (MDD)
13   LITIGATION                                                   14cv689-MMA (MDD)
                                                                  16cv1977-MMA (MDD)
14
                                                                  14cv1355-MMA (MDD)
15
                                                    ORDER GRANTING MOTION FOR
16
                                                    RECONSIDERATION
17
                                                    [Doc. No. 675]
18
19         On February 21, 2019, the Court adopted the Honorable Mitchell D. Dembin’s
20   Report and Recommendation in its entirety and dismissed with prejudice 25 cases in this
21   multi-district litigation (“MDL”). Doc. No. 674. Four of the cases dismissed were
22   14cv2909-MMA (MDD), 14cv689-MMA (MDD), 16cv1977-MMA (MDD), and
23   14cv1355-MMA (MDD). See id., Exhibit 1. The Plaintiffs from those four cases now
24   move for reconsideration of the Court’s Order under Federal Rules of Civil Procedure
25   59(e) and 60(b). Doc. No. 675-1 at 1-2. Defendants do not oppose the motion. See
26   Docket. For the reasons stated herein, the Court GRANTS Plaintiffs’ motion.
27   //
28   //

                                                1
                                                                           11md2286-MMA (MDD)
 1                                       LEGAL STANDARD
 2         A motion for reconsideration may be brought under Federal Rules of Civil
 3   Procedure 59(e) or 60(b). A motion is treated as a motion to alter or amend judgment
 4   under Rule 59(e) if it is filed within twenty-eight days of entry of judgment or the ruling;
 5   otherwise, it is treated as a Rule 60(b) motion for relief from a judgment or order. Am.
 6   Ironworks & Erectors, Inc. v. N. Am. Construction Corp., 248 F.3d 892, 898-99 (9th Cir.
 7   2001) (a motion for reconsideration is treated as a motion under Rule 59(e) if it is timely
 8   filed under that rule and as a motion under Rule 60(b) otherwise). Here, the order
 9   referenced was filed on February 21, 2019, and Plaintiffs’ motion was filed on February
10   22, 2019. See Doc. Nos. 674, 675. Accordingly, Plaintiffs’ motion is properly brought
11   under Rule 59(e). See Am. Ironworks & Erectors, Inc., 248 F.3d at 898-99.
12         Pursuant to Rule 59(e), district courts have the power to reconsider a previous
13   ruling or entry of judgment. Fed. R. Civ. P. 59(e). Under Rule 59(e), it is appropriate to
14   alter or amend a previous ruling or judgment if “(1) the district court is presented with
15   newly discovered evidence, (2) the district court committed clear error or made an initial
16   decision that was manifestly unjust, or (3) there is an intervening change in controlling
17   law.” United Nat’l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir.
18   2009) (citation omitted).
19                                           DISCUSSION
20         Here, Plaintiffs move for reconsideration of the Court’s order dismissing the four
21   cases on the grounds that the cases were dismissed in clear error. Doc. No. 675-1 at 2.
22   The Court agrees. On February 6, 2019, the Court recommended these four cases be
23   dismissed with prejudice. Doc. No. 672 at 7. Having received no objections to the
24   Court’s Report and Recommendation, this Court adopted the Report in its entirety and
25   dismissed those cases with prejudice. See Doc. No. 674. The cases were subsequently
26   dismissed and judgments were entered. However, on January 25, 2019, the Court granted
27   the same four Plaintiffs’ motion for reconsideration on an order denying as moot an
28   extension of time to file discovery questionnaires. Doc. No. 662. In that Order, the

                                                   2
                                                                              11md2286-MMA (MDD)
 1   Court explained that “[t]hese cases . . . are not on the list for a recommendation of
 2   dismissal.” Id. at 2. While Plaintiffs did not object to the Court’s Report and
 3   Recommendation, the Court notes the discrepancy between the January 25, 2019 Order
 4   and the Orders on February 6, 2019 and February 21, 2019. Accordingly, Plaintiffs have
 5   shown a clear error of fact.
 6                                          CONCLUSION
 7         Based on the foregoing, the Court GRANTS Plaintiffs’ motion for reconsideration.
 8   Doc. No. 675. The Court VACATES the judgments entered in cases 14cv2909-MMA
 9   (MDD), 14cv689-MMA (MDD), 16cv1977-MMA (MDD), and 14cv1355-MMA
10   (MDD). The Clerk of Court is instructed to administratively re-open these four cases.
11         IT IS SO ORDERED.
12   Dated: February 27, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               11md2286-MMA (MDD)
